         Case 4:19-cr-00037-BSM Document 169 Filed 03/12/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS


UNITED STATES OF AMERICA                                                               PLAINTIFF

V.                              CASE NO. 4:19CR00037-06 BSM

TERRI BLEVINS                                                                       DEFENDANT


       DEFENDANT’S SECOND UNOPPOSED MOTION FOR CONTINUANCE

       Comes now the Defendant, Terri Blevins, by and through her attorney, Nicki Nicolo, and

for her Second Motion for Continuance, states:

       1.      This case is set for a jury trial on Monday, March 30, 2020 at 9:30 a.m.

       2.      This is the second trial setting in this matter for Ms. Blevins.

       3.      In order for defense counsel to be fully prepared to proceed to trial, counsel will

need additional time to prepare for trial. Counsel just received discovery this week and needs

additional time to review. Further, Defendant appeared before the Magistrate Judge for a bond

hearing on Tuesday, March 10, 2020 wherein she was released on conditions including in-patient

rehab followed by chem-free living.

       4.      Defense counsel respectfully requests that the Court grant a continuance in this

case and hereby certifies that this Motion is brought in good faith, and not for the purpose of

delay or any other improper purpose.

       5.      The government does not object to a continuance of the trial setting.

       6.      The additional time occasioned by the Court’s granting this Motion is excludable

under the Speedy Trial Act.

       WHEREFORE, Defendant, Terri Blevins, prays this Court grant her Motion to Continue

her trial, and for all other relief to which she may be entitled.

                                                   1
Case 4:19-cr-00037-BSM Document 169 Filed 03/12/20 Page 2 of 2



                            Respectfully Submitted,


                      By:   NICKI NICOLO
                            AR Bar No. 2009131
                            424 West 4th Street, Suite A
                            North Little Rock, AR 72114
                            Tel: (501) 353-0517
                            E-mail: nicololaw@gmail.com




                              2
